Title: Ratification of the Fourth Dutch Loan, 4 July 1788
From: Thomson, Charles,Griffin, Cyrus
To: 


          
            [4 July 1788]
          
          Be it remembered that the within Contract or Engagement, entered into by the Honorable John Adams Minister Plenipotentiary of the United States of America to their High Mightinesses the Lords the States General of the United Netherlands, in Behalf of the said States, with sundry Money Lenders, for a Loan of one Million of

Guilders dutch current Money, dated at Amsterdam the thirteenth Day of March one thousand seven hundred and eighty eight, hath been read in Congress, approved and ratified, and declared obligatory on the United States of America.
          Done in the City Hall in the City of New York by the United States in Congress assembled this fourth Day of July in the Year of our Lord one thousand seven hundred and eighty eight, and in the thirteenth Year of our Sovereignty and Independence.—
          
            Cha Thomson secyCyrus GriffinPresident
          
        